DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statements (IDS) have been filed on 06/15/2020 and 02/05/2021 and reviewed by the Examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-19, drawn to an apparatus, classified in A01K 63/047.
Group II: Claims 20, drawn to a method, classified in F04B 19/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, where the second outlet tube end does not extend into a container outside the aquarium or where the second outlet tube end does not draw water from the aquarium to a .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; or the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Frank Carroll on 02/14/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Sawaguchi (JP 2010011833).
In regard to claim 1, Sawaguchi discloses a system for removing water from a vessel (Fig. 1 and Paragraph [0012], where there is a system for removing water from a vessel 11), the system comprising: a vessel having at least one sidewall and configured to hold a volume of water (Fig. 1, where there is a vessel 11 having at least one sidewall and configured to hold a volume of water), the at least one sidewall having an inner surface in contact with the water and an outer surface not in contact with the water (Fig. 1, where the vessel 11 has at least one sidewall having an inner surface in contact with the water and an outer surface not in contact with the water); at least one water pump mechanism (Fig. 1, where there is at least one water pump mechanism 1), wherein the at least one water pump mechanism is retained within a housing (Fig. 1, where the at least one water pump mechanism 1 is retained within a housing (the box 2 and at least one water pump mechanism 1 are at least in a housing)); a water inlet coupler extending from the housing and in fluid communication with the at least one water pump mechanism (Fig. 1, where there is a water inlet coupler extending from the housing (the box 2 and at least one water pump mechanism 1 are at least in a housing) and in fluid communication with the at least one water pump mechanism 1); a water outlet coupler extending from the housing and in fluid communication with the at least one water pump mechanism (Fig. 1, where there is a water outlet coupler extending from the housing (the box 2 and at least one water pump mechanism 1 are at least in a housing) and in fluid communication with the at least one water pump mechanism 1); an inlet tube having a first inlet tube end and a second inlet tube end, wherein the second inlet tube end is configured to be couplable to the water inlet coupler and the first inlet tube end is configured to extend into the water within the vessel (Fig. 1, where there is an inlet tube 7 having a first inlet tube end and a second inlet tube end and where the second inlet tube end is configured to be couplable to the water inlet coupler and the first inlet tube end is configured to extend into the water within the vessel 11); an outlet tube having a first outlet tube end and a second outlet tube end, wherein the first outlet tube end is configured to be couplable to the water outlet coupler and the second outlet tube end is configured to extend outside of the vessel (Fig. 1, where there is an outlet tube 10 having a first outlet tube end and a second outlet tube end and where the first outlet tube end is configured to be couplable to the water outlet coupler and the second outlet tube end is configured to extend outside of the vessel 11); and at least one attachment interface extending from the housing, wherein the at least one attachment interface is configured to retain the housing proximate to the outer surface of the at least one sidewall of the vessel (Fig. 1, where at least one attachment interface 6 extending from the housing (the box 2 and at least one water pump mechanism 1 are at least in a housing) and where the at least one attachment interface 6 is configured to retain the housing (the box 2 and at least one water pump mechanism 1 are at least in a housing) proximate to the outer surface of the at least one sidewall of the vessel 11). 
In regard to claim 2, Sawaguchi discloses the system of claim 1, wherein the vessel is an aquarium (Fig. 1 and Paragraph [0012], where the vessel 11 is an aquarium).
In regard to claim 5, Sawaguchi discloses the system of claim 1, wherein at least one of the inlet tube and the outlet tube is flexible (Fig. 1, where the inlet tube 7 and the outlet tube 10 are at least flexible (the inlet tube is at least bent to fit into the aquarium)).
In regard to claim 6, Sawaguchi discloses the system of claim 1, wherein at least one of the inlet tube and the outlet tube may be cut to a desired length by a user (Fig. 1, where at least one of the inlet tube and the outlet tube may be cut to a desired length by a user (the outlet tube at least can be cut if desired)).
In regard to claim 7, Sawaguchi discloses the system of claim 1, wherein the at least one attachment interface comprises at least one hook (Fig. 1 and Paragraph [0018], where the at least one attachment interface comprises at least one hook 6).
In regard to claim 8, Sawaguchi discloses the system of claim 7, wherein the at least one hook is U-shaped (Fig. 1 and Paragraph [0018], where the at least one hook 6 is U-shaped).
In regard to claim 9, Sawaguchi discloses the system of claim 7, wherein the at least one hook is configured to extend over a top edge portion of the at least one sidewall (Fig. 1 and Paragraph [0018], where the at least one hook 6 is configured to extend over a top edge portion of the at least one sidewall of the aquarium).
In regard to claim 14, Sawaguchi discloses a water pump arrangement for removing water from a vessel (Fig. 1 and Paragraph [0012], where there is a water pump arrangement for removing water from a vessel 11), the water pump arrangement comprising: at least one pump mechanism (Fig. 1, where there is at least one water pump mechanism 1), wherein the at least one water pump mechanism is retained within a housing (Fig. 1, where the at least one water pump mechanism 1 is retained within a housing (the box 2 and at least one water pump mechanism 1 are at least in a housing)); a water inlet coupler extending from the housing and in fluid communication with the at least one water pump mechanism (Fig. 1, where there is a water inlet coupler extending from the housing (the box 2 and at least one water pump mechanism 1 are at least in a housing) and in fluid communication with the at least one water pump mechanism 1); a water outlet coupler extending from the housing and in fluid communication with the at least one water pump mechanism (Fig. 1, where there is a water outlet coupler extending from the housing (the box 2 and at least one water pump mechanism 1 are at least in a housing) and in fluid communication with the at least one water pump mechanism 1); an inlet tube having a first inlet tube end and a second inlet tube end, wherein the second inlet tube end is configured to be removably couplable to the water inlet coupler and the first inlet tube end is configured to extend into the vessel (Fig. 1, where there is an inlet tube 7 having a first inlet tube end and a second inlet tube end and where the second inlet tube end is configured to be couplable to the water inlet coupler and the first inlet tube end is configured to extend into the water within the vessel 11); an outlet tube having a first outlet tube end and a second outlet tube end, wherein the first outlet tube end is configured to be removably couplable to the water outlet coupler and the second outlet tube end is configured to extend outside of the vessel (Fig. 1, where there is an outlet tube 10 having a first outlet tube end and a second outlet tube end and where the first outlet tube end is configured to be couplable to the water outlet coupler and the second outlet tube end is configured to extend outside of the vessel 11); and at least one attachment interface extending from the housing, wherein the at least one attachment interface is configured to retain the housing on the vessel (Fig. 1, where at least one attachment interface 6 extending from the housing (the box 2 and at least one water pump mechanism 1 are at least in a housing) and where the at least one attachment interface 6 is configured to retain the housing (the box 2 and at least one water pump mechanism 1 are at least in a housing) proximate to the outer surface of the at least one sidewall of the vessel 11).
In regard to claim 16, Sawaguchi discloses the water pump arrangement of claim 14, wherein the at least one attachment interface comprises at least one hook (Fig. 1 and Paragraph [0018], where the at least one attachment interface comprises at least one hook 6).
In regard to claim 17, Sawaguchi discloses the water pump arrangement of claim 16, wherein the at least one hook is U-shaped (Fig. 1 and Paragraph [0018], where the at least one hook 6 is U-shaped).
In regard to claim 18, Sawaguchi discloses the water pump arrangement of 14, wherein the at least one hook is configured to extend over a top edge portion of the vessel (Fig. 1 and Paragraph [0018], where the at least one hook 6 is configured to extend over a top edge portion of the aquarium).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sawaguchi (JP 2010011833) in view of Marder (U.S. Pat. 3947530).
In regard to claim 3, Sawaguchi discloses the system of claim 1, wherein the at least one water pump mechanism comprises a main pump (Fig. 1, where there is at least one water pump mechanism 1). Sawaguchi does not disclose the at least one water pump mechanism comprises a priming pump and a main pump. Marder discloses the at least one water pump mechanism comprises a priming pump and a main pump (Column 1 lines 27-47, where the pump is made with a self priming mechanism and a main pump mechanism). Sawaguchi and Marder are analogous because they are from the same field of endeavor which include aquarium pumps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sawaguchi such that the at least one water pump mechanism comprises a priming pump and a main pump in view of Marder. The motivation would have been to have a priming mechanism built into the pump to allow air to escape the pump mechanism during startup. Additionally, having a priming mechanism in the pump would prevent damage to the pump and allow the pump to function properly during the pumping process.
In regard to claim 15, Sawaguchi discloses the water pump arrangement of claim 14, wherein the at least one water pump mechanism comprises a main pump (Fig. 1, where there is at least one water pump mechanism 1). Sawaguchi does not disclose the at least one water pump mechanism comprises a priming pump and a main pump. Marder discloses the at least one water pump mechanism comprises a priming pump and a main pump (Column 1 lines 27-47, where the pump is made with a self priming mechanism and a main pump mechanism). Sawaguchi and Marder are analogous because they are from the same field of endeavor which include aquarium pumps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sawaguchi such that the at least one water pump mechanism comprises a priming pump and a main pump in view of Marder. The motivation would have been to have a priming mechanism built into the pump to allow air to escape the pump mechanism during startup. Additionally, having a priming mechanism in the pump would prevent damage to the pump and allow the pump to function properly during the pumping process.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sawaguchi (JP 2010011833) in view of Bowling (U.S. Pat. 5881753).
In regard to claim 4, Sawaguchi discloses the system of claim 1. Sawaguchi does not disclose at least one of the water inlet coupler and the water outlet coupler is configured as a barb fitting. Bowling discloses at least one of the water inlet coupler and the water outlet coupler is configured as a barb fitting (Column 4 lines 22-25, where at least one of the water inlet coupler and the water outlet coupler (fittings 18a/18b) is configured as a barb fitting). Sawaguchi and Bowling are analogous because they are from the same field of endeavor which include water pumps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sawaguchi such that at least one of the water inlet coupler and the water outlet coupler is configured as a barb fitting in view of Bowling. The motivation would have been to connect the tubes to the inlet and the outlet via a secure fitting mechanism that is resistant to accidental pull off or blow off due to water pressure. 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sawaguchi (JP 2010011833) in view of Powers (U.S. Pat. 3485373).
In regard to claim 10, Sawaguchi discloses the system of claim 1. Sawaguchi does not disclose the at least one attachment interface comprises a pair of hooks. Powers discloses the at least one attachment interface comprises a pair of hooks (Fig. 1, where the at least one attachment interface comprises a pair of hooks 28). Sawaguchi and Powers are analogous because they are from the same field of endeavor which include aquarium devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sawaguchi such that the at least one attachment interface comprises a pair of hooks in view of Powers. The motivation would have been to securely and removably attach the housing to the aquarium sidewall. Furthermore, having a pair of hooks more securely attaches the housing to the aquarium sidewall and prevents detachment by creating a redundancy in the attachment mechanism.  
In regard to claim 11, Sawaguchi as modified by Powers discloses the system of claim 10, wherein each of the pair of hooks is U-shaped (Powers, Fig. 1, where the pair of hooks 28 is at least U-shaped).
In regard to claim 12, Sawaguchi as modified by Powers discloses the system of claim 10, wherein each of the pair of hooks is configured to extend over a top edge portion of the at least one sidewall (Powers, Fig. 1, where each of the pair of hooks 28 is configured to extend over a top edge portion of the at least one sidewall).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sawaguchi (JP 2010011833) in view of Rawls (U.S. Pat. 6058884).
In regard to claim 13, Sawaguchi discloses the system of claim 1. Sawaguchi does not disclose the water inlet coupler extends from a top surface of the housing. Rawls discloses the water inlet coupler extends from a top surface of the housing (Fig. 1, where the water inlet coupler 12a extends from a top surface of the housing 12). Sawaguchi and Rawls are analogous because they are from the same field of endeavor which include aquarium devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sawaguchi such that the water inlet coupler extends from a top surface of the housing in view of Rawls. The motivation would have been to allow the water to enter the housing from a top side to allow gravity to assist in moving the water out of the housing. This would increase pump efficiency, since the pump does not have to pump water in a direction opposing gravity, once the water is in the housing.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sawaguchi (JP 2010011833) in view of Boothe et al. (U.S. Pub. 20160174531).
In regard to claim 19, Sawaguchi discloses the water pump arrangement of claim 14. Sawaguchi does not disclose the housing further comprises at least one user interface on a surface thereof, the at least one user interface configured to enable the user control the operation of the at least one pump mechanism. Boothe et al. disclose the housing further comprises at least one user interface on a surface thereof, the at least one user interface configured to enable the user control the operation of the at least one pump mechanism (Fig. 2, Paragraph [0039], and [0041], where the housing further comprises at least one user interface 184 on a surface thereof and where the at least one user interface 184 configured to enable the user control the operation of the at least one pump mechanism 104). Sawaguchi and Boothe et al. are analogous because they are from the same field of endeavor which include water pumps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sawaguchi such that the housing further comprises at least one user interface on a surface thereof, the at least one user interface configured to enable the user control the operation of the at least one pump mechanism in view of Boothe et al. The motivation would have been to allow the user to control the speed at which the water is being pumped via an interface on the housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of aquarium devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647